DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS	WO 2010010541 A1 in view of Yao US 20120200328 A1.
Regarding claims 1, 11 Konstantinos teaches
1. (Currently Amended) A radar apparatus comprising:
a receive unit (page 2 line 10 “radar” with  52, 51)having a receive antenna unit(inherent for radar), the receive unit configured to receive a second signal(x(t)) and configured to generate N samples to from the second signal(inherent for ADC units page 1 9-17), wherein N is an integer; and
a conditioning circuit(53, 54 and PLL in fig. 9 ) having a filter(page 13 lines 19-32) coupled to the receive unit and configured to receive the N samples (fig. 5 53, 54, coupled to ADC),  configured to generate N new samples(p(i)) using an error from PLL(page 6 lines 13-22)
but does not explicitly teach that
error is between a feedback clock and a reference clock, the feedback clock is generated from the reference clock.
Yao teaches 
That PLL(Abstract) output error is between a feedback clock and a reference clock[0004], the feedback clock is generated from the reference clock.[0004]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by KONSTANTINOS with invention by Yao in order to remove phase noise due to the clock jitter[0024] as required by KONSTANTINOS(KONSTANTINOS  page 1 Background of invention). 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS	WO 2010010541 A1 in view of Yao US 20120200328 A1 further in view of Hammes (US 20050041755).
Regarding claim 20 Konstantinos/Yao does not explicitly teach but Hammes teaches
20. (Original) The method of claim 11, wherein the reference clock is a constant frequency signal.[0013]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Konstantinos with invention by Hammes so that the time base for the protocol processing does not change at various reference frequencies (Hammes: [0013]). 

Allowable Subject Matter
Claims 2-10, 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/Thomas M Hammond III/Primary Examiner, Art Unit 3648